IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. PD-1465-13



                             THOMAS DALE DELAY, Appellant

                                                   v.

                                    THE STATE OF TEXAS

             ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                   FROM THE THIRD COURT OF APPEALS
                             TRAVIS COUNTY

        J OHNSON, J., filed a concurring opinion in which C OCHRAN, J., joined.

                             CONCURRING OPINION

        As I read the indictment against appellant, he was charged in count I with conspiring with

his co-defendants to “knowingly mak[e] a political contribution” in violation of the Election Code.

Count II alleged that he “did knowingly conduct, supervise, and facilitate a transaction involving the

proceeds of criminal activity . . . to wit, . . . knowingly making a political contribution” in violation

of the Election Code. Thus the state had to prove for count II that the contribution made by

TRMPAC to RNSEC violated the Election Code, that appellant was active in the process, and that

he knew that the process violated the Election Code. If the contribution did not violate the Election
                                                                                                 2

Code, count II failed, as did count I because it is not a crime to conspire to do a legal act.

       There is some evidence that appellant was aware of the transfer–knowledge claimed to be

acquired after the fact–but none that he was directly involved. The soft money from TRMPAC went

into RNSEC’s soft-money account. Because it came from TRMPAC’s soft-money account and went

into RNSEC’s soft-money account, the beliefs and intents of the corporate executives became

irrelevant; corporate money, regardless of the donor’s actual intent, went into the corporate-money

account. The money sent by RNSEC directly to Texas candidates came, as is required by law, from

its hard-money account. Like some of Goldman Sachs’s dealings with a Spanish bank, the wheeling

and dealing was a tad shady, but legal.



Filed: October 1, 2014
Publish